El Juez Asociado Señor Todd, Jr.,
emitió la opinión del tribunal.
Por escritura número 83 otorgada en Cayey el día 8 de septiembre de 1939 ante el notario Víctor M. Pons, modifi-cada posteriormente por escritura número 75 otorgada ante, el mismo notario el 15 de junio de 1940, se llevó a cabo la partición de los bienes relictos al fallecimiento de don Aure-liano Peláez Santos. En dieba partición se le adjudicó a doña Julia Santos Santiago, en bienes, la suma de $2,900 para el pago de bajas del caudal hereditario consistentes en una hipoteca por $2,000 a favor del Hospital de la Concep-ción y $900 para gastos de documentación. Habiéndose can-celado la hipoteca, el Sr. Pons otorgó escritura el día 7 de .septiembre de 1946 ante el notario Angel M. Díaz haciendo *206constar que fue él el que como notario autorizó la documen-tación relacionada con la partición mencionada anterior-mente y que “desde antes de esta fecha le fue satisfecha por doña Julia Santos Santiago la suma de novecientos dólares a ella adjudicada para el pago de los gastos de documenta-ción; y en su consecuencia por medio de la presente escri-tura otorga la más formal carta de pago por la expresada suma de novecientos dólares que le fuera satisfecha por con-cepto de gastos de documentación;, deseando que con vista de esta escritura se proceda a la cancelación de dicho gravamen ...”
Presentada en el Registro de la Propiedad de San Ger-mán dicha escritura el Registrador denegó la cancelación so-licitada “por observar que según el Registro la baja men-cionada aparece como ‘novecientos dollars de gastos de documentación’ sin que se exprese específicamente el nombre del acreedor, no acreditándose debidamente que éste sea el Sr. Víctor M. Pons que ahora cancela ...”
El único motivo expuesto por el Registrador en su ale-gato para explicar su actuación es que “los términos gene-rales en que está concebida y consignada la mención no descarta la posibilidad de que haya otras personas con dere-cho a dicha baja por gastos de documentación. ...”
Creemos que el Registrador no tiene razón. Si de la do-cumentación ante su consideración aparece que fué el nota-rio Víctor M. Pons quien otorgó las dos escrituras relacio-nadas con la partición de bienes de don Aureliano Peláez Santos y que en ellas se consignó la suma de novecientos dó-lares para gastos de documentación, y luego el propio notario Sr. Pons otorga escritura haciendo constar que se le han sa-tisfecho dichos novecientos dólares por doña Julia Santos Santiago, precisamente por el concepto mencionado en la escritura de partición, ¿qué posibilidad puede haber de que existan otros acreedores con derecho a dicho crédito, preci-samente por el concepto de “gastos de documentación”? *207No debemos olvidar que es un notario quien en documento público bace constar que él fué quien realizó dicba labor— hecho comprobado por las escrituras otorgadas por él — y que fué pagado en la suma mencionada en la baja por la Sra. Santiago. Y nada tenía ante sí el Registrador recurrido que pueda impugnar la veracidad de lo consignado en la es-critura de cancelación.

Debe revocarse la nota recurrida y ordenarse la cancela-ción solicitada.